 



INTERNATIONAL GAME TECHNOLOGY
Exhibit 10.1 to Form 10Q for period ended June 30, 2007
Summary of Named Executive Officer and Director Compensation Arrangements
Executive Officers
In addition to the base salaries noted in the table below, compensation
arrangements for our executive officers include benefits paid under any
applicable employment contracts, other IGT Plans for Management Bonus (including
Cash Sharing), Stock Incentives, Profit Sharing, and Deferred Compensation as
more fully described in exhibits to our annual report on Form 10-K or interim
quarterly Form 10-Q. These individuals also receive certain perquisites as
explained in our annual proxy statement. Except where noted that employment
contracts have been filed as exhibits, these are at-will employment
arrangements.

                      Base Name   Title   Salary (1)
Thomas J. Matthews (2)
  President, Chief Executive Officer   $ 800,000  
Stephen W. Morro
  Chief Operating Officer   $ 500,000  
David D. Johnson
  Executive Vice President, General Counsel   $ 500,000  
Robert A. Bittman
  Executive Vice President, Product Strategy   $ 400,000  
Daniel R. Siciliano
  Chief Accounting Officer, Treasurer and Principal Financial Officer   $
250,000  

 

(1)   Amounts reported in our proxy statement may vary depending on the timing
of pay period during the fiscal year   (2)   Employment contract has been filed
in a separate exhibit to our most recent annual report on Form 10-K

Directors (effective June 26, 2007)
Annual Retainer

  ª   $65,000 paid in quarterly installments     ª   Prior to the beginning of
each fiscal year, members may elect to receive all or a part of the total
retainer in the form of a restricted stock award

Board and Committee Meeting Fees

  ª   Board — $1,500 per meeting attended after 8 meetings have been held and
attended     ª   Audit — $1,500 per meeting attended after 10 meetings have been
held and attended     ª   Compensation, Nominating & Corporate Governance, and
Compliance — $1,500 per meeting attended after 4 meetings have been held

Committee Annual Retainer (payable in quarterly installments)

  ª   Chair: Audit — $35,000; Compensation, Nominating & Corporate Governance,
and Compliance — $20,000     ª   Member: Audit — $17,500; Compensation,
Nominating & Corporate Governance, and Compliance — $10,000

Equity Grants (effective after next IGT Annual Shareholders’ Meeting in
March 2008)

  ª   Upon election to the board: 20,000 stock options and 5,000 restricted
shares vesting ratably over 3 years     ª   Annual grant: 11,000 stock options
and 2,750 shares restricted shares with 1-year vesting

 